Citation Nr: 1045548	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-30 503	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30% for a post-traumatic 
stress disorder (PTSD) prior to August 2008.

2.  Entitlement to a rating in excess of 70% for PTSD since 
August 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a July 2005 rating action that denied a rating in 
excess of 30% for PTSD, and a July 2006 rating action that denied 
a total disability rating based on individual unemployability due 
to service-connected disabilities (T/R).  

By decision of July 2008, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By rating action of September 2008, the RO granted a T/R; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  The RO also granted a 70% rating for PTSD 
from August 2008; the issues of ratings in excess of 30% prior to 
August 2008 and 70% since August 2008 remained for appellate 
consideration.

By decision of April 2009, the Board denied a rating in excess of 
30% for PTSD prior to August 2008, and a rating in excess of 70% 
since August 2008.  The Veteran appealed the denials to the U.S. 
Court of Appeals for Veterans Claims (Court).  By January 2010 
Order, the Court vacated the April 2009 Board decision, and 
remanded the matters to the Board for compliance with 
instructions contained in a January 2010 Joint Motion of the 
appellant and the VA Secretary.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to August 2008, the Veteran generally functioned 
satisfactorily, with normal routine behavior, self-care, and 
conversation, and his PTSD was manifested by no more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as a depressed mood, 
anxiety, panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.

3.  Since August 2008, the veteran's PTSD has not been manifested 
by total occupational and social impairment, due to such symptoms 
as grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, and memory loss 
for names of close relatives or his own occupation or name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30% for PTSD prior to 
August 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70% for PTSD since 
August 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007);           38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's Order, the 
Board finds that all notification and development action needed 
to fairly adjudicate the claims on appeal has been accomplished.  

An April 2005 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claims, and notified them of the type of evidence 
required to establish entitlement to a higher rating (evidence 
showing that a disability had worsened).  A post-rating March 
2006 RO letter informed him that, if an increase in disability 
was found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% to 
100%, based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  That 
2006 letter also provided examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to higher 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing a worsening of the disability.  Thereafter, the 
Veteran and his representative were afforded opportunities to 
respond.  Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the April 2005 RO letter provided notice that the 
VA would make reasonable efforts to help the appellant get 
evidence necessary to support his claims, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, and 
further specified what records the VA had received; what records 
the VA was responsible for obtaining, to include Federal records; 
and the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2005 and 2006 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have been 
met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matters now before the Board, documents meeting the VCAA's 
notice requirements were furnished to the Veteran both prior and 
subsequent to the initial July 2005 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the Veteran because it did not affect the essential fairness 
of the adjudications, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  As indicated above, the Veteran has 
been notified of what was needed to substantiate his claims, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development and 
the Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 and 2006 RO 
notice letters, the RO gave the Veteran further opportunities to 
furnish information and/or evidence pertinent to the claims 
before it readjudicated them on the basis of all the evidence of 
record in July 2006, February and May 2007 (as reflected in the 
Supplemental Statements of the Case (SSOCs), and by rating action 
of September 2008.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating 
cases, a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board finds that the rating code information was 
furnished to the Veteran in the April 2006 SOC, and that this 
suffices for Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the March 2006 letter. 
    
Additionally, the Board finds that all necessary development on 
the claims currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, including post-service VA and private medical records up 
to 2008.  The Veteran was afforded comprehensive VA psychiatric 
examinations in May 2005 and August and September 2008.  A copy 
of the June 2005 decision of the Social Security Administration 
(SSA) decision awarding the Veteran disability benefits, together 
with medical records underlying that determination, have been 
associated with the claims folder and considered in adjudicating 
these claims.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has not 
been obtained.  In October 2010, the Veteran stated that he had 
no other information or evidence to submit in connection with his 
claims.  In November 2010, the veteran's representative stated 
that he had no additional evidence or presentation to submit in 
connection with the claims.  The record also presents no basis 
for further development to create any additional evidence for 
consideration in connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of 2 ratings apply 
under a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.
    
The Veteran contends that his PTSD is more disabling than 
currently evaluated.

Under the applicable criteria of 38 C.F.R. § 4.130, DC 9411, a 
30% rating is assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with normal 
routine behavior, self-care, and conversation), due to such 
symptoms as: depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly-learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100% rating requires total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives or one's 
own occupation or name.

Considering the evidence of record in light of the pertinent 
criteria, the Board finds that a schedular rating in excess of 
30% was not warranted for the veteran's PTSD under the applicable 
rating criteria at any time prior to August 2008.    

On April 2004 VA outpatient psychiatric evaluation, the Veteran 
felt anxious at home; his son upset him, and he also reported 
problems at work.  There was no suicidal or homicidal ideation.  
The diagnosis was PTSD with moderate work and social stressors, 
and a Global Assessment of Functioning (GAF) score of 50 was 
assigned.

September 2004 VA outpatient psychiatric examination showed good 
appetite, poor sleep, and depression at times.  There were no 
delusions, hallucinations, or suicidal or aggressive symptoms.  
The Veteran was alert and oriented in 3 spheres, concentration 
was good, and a GAF score of 45 was assigned.

In an April 2005 statement, the veteran's wife described his 
problems with crowds of people, stress, moodiness, and isolation 
in the family situation.  She stated that she and the Veteran had 
a few friends who were willing to take him as he was.

On May 2005 psychological examination by C. H., M. E., the 
Veteran complained of intermittent sleep problems, dreams, 
flashbacks, problems being in confined spaces, and irritability 
when around people.  On mental status examination, the Veteran 
was adequately groomed and dressed, with good eye contact, and 
facial expression was alert.  There were no problems with 
appearance and ability to care for personal needs.  Speech was 
spontaneous, coherent, relevant, and logical, but showed a 
tendency to ramble.  Cooperation and speed of communication were 
good.  There were no signs of tangential thinking, flight of 
ideas, perseveration, delusions, or hallucinations.  Mood showed 
some evidence of nervousness, and he described some passive 
suicidal ideation.  The Veteran was oriented in 3 spheres, 
memory, judgment, and proverb interpretation were good, and he 
performed calculations well.  He lived in his own house with his 
wife, 2 sons, and granddaughter, paid his own bills, and cooked.  
He helped with household chores, did grocery shopping, drove, and 
read the newspaper.  He enjoyed fishing with a friend and 
camping.  The diagnosis was delayed-onset PTSD, and a GAF score 
of 60 was assigned.

On May 2005 VA psychological examination, the Veteran complained 
of daily episodes of irritability and anxiety involving his wife 
and sons, becoming overly excited and nervous in crowds of 
people, disliking being in confined spaces, sleep disturbances, 
and bad dreams about war experiences a few times per month.  The 
examiner noted that he was aloof and asocial, and did not attend 
local or religious gatherings or belong to clubs.  He watched 
television.  On current examination, grooming, hygiene, and money 
management were within normal limits.  The Veteran was oriented 
in 3 spheres, and memory was retained.  Concentration was 
reportedly affected by nervousness, for example, getting lost 
when nervous and driving a car.  There was no formal thought 
disorder, and communication skills were within normal limits.  
There were no lapses in sustained focus because of intrusive 
memories, or brief dissociations from current surroundings.  No 
difficulties implied interferences in employment capacity or 
domestic social functioning from disruption of thought processes, 
although other areas of mental deficit disrupted both employment 
and domestic social capacities.  Thought content showed no 
significant suicidal or homicidal ideation and no delusions.  
Mood was irritable, with a congruent affect, and the Veteran 
acknowledged indifference and insensitivity toward other persons.  
He was prone to panic attacks without agoraphobia, and he had 
disrupted sleep and startle reactions.  Insight and judgment were 
retained.  

The diagnosis was chronic PTSD, with diminished interest in 
significant activities, diminished capacity for emotional 
attachment and sensitivity, irritability, disrupted sleep, 
startle reactions, and concentration deficit, and a GAF score of 
47 was assigned.  The examiner commented that poor stress 
tolerance and affect modulation and limited empathy with other 
persons compromised the veteran's ability to tolerate employment, 
but that he might perform part-time, menial employment below 
premorbid potential.  The quality of the veteran's personal and 
domestic life was noted to be fraught with discord and 
frustration because of his interpersonal intolerance and coldness 
and irritability.            

A May 2005 mental residual functional capacity assessment by J. 
M., Ph. D., indicated that the veteran's understanding, memory, 
sustained concentration and persistence, social interaction, and 
adaptation were no more than moderately limited, except that, 
with respect to social interaction, the ability to accept 
instructions and respond appropriately to criticism from 
supervisors was markedly limited.  The examiner commented that 
the Veteran claimed the ability to understand, remember, and 
carry out simple tasks and instructions, and the examiner felt 
that he could perform more effectively in an environment with 
limited social interactions.  

On late May 2005 VA outpatient psychiatric examination, the 
Veteran complained of irritability, insomnia, nightmares, 
flashbacks, and problems being in confined spaces.  The examiner 
commented that he was unable to sustain gainful employment and 
that he was unemployable for the foreseeable future.  On current 
examination, appetite was fair and sleep poor.  Mood and affect 
were abnormal.  There were no delusions, hallucinations, or 
suicidal or aggressive symptoms.  The Veteran was alert and 
oriented in 3 spheres, and concentration was good, and a GAF 
score of 39 was assigned on the basis of a problem list of many 
service-connected and non-service-connected physical and mental 
disabilities including PTSD.

Of record is a June 2005 SSA disability determination which found 
the Veteran disabled from July 2004 due to non-service-connected 
discogenic and degenerative disorders of the back, and 
osteoarthrosis and allied disorders; PTSD was not listed as a 
primary or secondary diagnosis causing disability.

On October 2005 VA outpatient psychiatric examination, the 
Veteran complained of inability to sleep, anxiety, nightmares, 
flashbacks, intrusive thoughts, depression, and problems with 
concentration and memory.  The examiner noted no suicidal or 
homicidal ideas or plans, acute anxiety, global insomnia, or 
ruminations.  On current examination, appetite was fair and sleep 
poor.  Mood and affect were abnormal.  There were no delusions, 
hallucinations, or suicidal or aggressive symptoms.  The Veteran 
was alert and oriented in 3 spheres, and concentration was good, 
and a GAF score of 38 was assigned on the basis of a problem list 
of many service-connected and non-service-connected physical and 
mental disabilities including PTSD.

On March 2006 VA outpatient psychiatric examination, the Veteran 
complained of irritability at home and poor sleep.  The examiner 
noted no suicidal or homicidal ideas or plans, acute anxiety, 
global insomnia, or ruminations.  On current examination, 
appetite was good and sleep poor.  Mood and affect were abnormal.  
There were no delusions, hallucinations, or suicidal or 
aggressive symptoms.  The Veteran was alert and oriented in 3 
spheres, and concentration was good, and a GAF score of 38 was 
assigned on the basis of a problem list of many service-connected 
and non-service-connected physical and mental disabilities 
including PTSD.

In a June 2006 statement, the veteran's wife described his 
problems with alcohol, irritability, crowds of people, isolation, 
panic attacks, memory loss, decreased hygiene, and abusiveness in 
the family situation.

On August 2006 VA outpatient psychiatric examination, the Veteran 
complained of poor sleep, nightmares, flashbacks, depression, 
problems with concentration, isolation, and intrusive thoughts.  
The examiner noted no suicidal or homicidal ideas or plans.  On 
current examination, appetite was fair and sleep poor.  Mood and 
affect were abnormal.  There were no delusions, hallucinations, 
or suicidal or aggressive symptoms.  The Veteran was alert and 
oriented in 3 spheres, and concentration was good, and a GAF 
score of 38 was assigned on the basis of a problem list of many 
service-connected and non-service-connected physical and mental 
disabilities including PTSD.

On February 2007 psychiatric examination by J. L., M.D., the 
physician noted that the Veteran was receiving SSA disability 
benefits that were related to arthritis and back disease.  On 
mental status examination, the Veteran was alert and cooperative, 
with an anxious affect.  Speech was normal, with no evidence of 
delusions or hallucinations.  There were significant PTSD 
symptoms including flashbacks, nightmares, and avoidance.  He was 
oriented, with a good fund of general knowledge, and intellect 
was intact.  The diagnosis was PTSD with secondary anxiety and 
depression, and a GAF score of less than 50 was assigned.

On March 2008 VA outpatient psychiatric examination, the Veteran 
complained of nightmares and flashbacks of lessened intensity.  
The examiner noted intrusive thoughts, anxiety, tension, and a 
need to isolate, but no suicidal or homicidal ideas.  On current 
examination, appetite and sleep were fair.  Mood and affect were 
abnormal.  There were no delusions, hallucinations, or suicidal 
or aggressive symptoms.  The Veteran was alert and oriented in 3 
spheres, and concentration was good, and a GAF score of 40 was 
assigned on the basis of a problem list of many service-connected 
and non-service-connected disabilities including PTSD.

As documented above, the Board finds that the evidence from 2004 
to March 2008 did not indicate at least the level of psychiatric 
disability that would have warranted a schedular rating in excess 
of 30% at any time prior to August 2008 under the applicable 
rating criteria, i.e., occupational and social impairment with 
reduced reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly-learned material); and 
impaired judgment and abstract thinking required for a 50% 
rating, or occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and maintain 
effective relationships required for a 70% rating.
  
Considering the evidence of record in light of the pertinent 
criteria, the Board also finds that a schedular rating in excess 
of 70% is not warranted for the veteran's PTSD under the 
applicable rating criteria since August 2008.    

On August 2008 VA psychiatric examination, the Veteran stated 
that he lived apart from his wife and family for 50% of the time 
at a cabin 200 miles from the family home.  On examination, the 
Veteran was clean-shaven and wore clean, neat clothes.  He had a 
strained, uncomfortable smile, and expressed discomfort being 
around people.  With respect to his daily activities, he stated 
that he cut the grass, performed general maintenance, cooked, and 
did his own laundry at his cabin.  He did not hunt often, and had 
not fished for some time.  He had one friend in the area with 
whom he sometimes fished, but he generally preferred to be alone.  
Sleep was difficult, often sleeping only 2 to 3 hours at a time.  
Although the Veteran complained of poor memory, the examiner 
noted that he was able to provide accurate information about 
basic details of his life, and that he had driven 200 miles to 
the examination, which indicated a good ability to organize 
spatially and remember a great many details and facts.  He 
performed simple calculations well, accurately, and quickly, and 
memory was at least adequate.  Affect was generally negative.  
There were no hallucinations or delusions.  The Veteran stated 
that he had suicidal ideation but no plan.  

The diagnosis was PTSD with irritability and social and personal 
withdrawal, and a GAF score of 44 was assigned.  The physician 
commented that, although the Veteran had difficulty adapting to 
stressful circumstances and in maintaining effective 
relationships, he was not disoriented to time or place, and did 
not have impairment in reality testing or ability to communicate.  
He managed to communicate clearly, and his speech was not 
illogical, obscure, or irrelevant,  He did not have obsessional 
rituals that interfered with his routine activities, near-
continuous panic, spatial disorientation, hallucinations, 
delusions, grossly inappropriate behavior, or irritability with 
violence or physical aggressiveness.  He was not in persistent 
danger of hurting himself or others, except himself through his 
drinking and smoking.  The doctor opined that the Veteran was 
unemployable due to a combination of his service-connected PTSD 
and non-service-connected alcohol dependence.               

On September 2008 VA psychiatric examination, the physician noted 
that the Veteran had not been compliant with a prescribed regimen 
of psychotropic medications and recommended group psychotherapy, 
and he took medications only when he felt he needed them.  He 
lived most of the time alone in a trailer in the country close to 
a lake, and only came to his residence in the city area from 
November to March to spend the winter and for appointments and 
business.  He stated that he did not get along well with his 
wife, but had acceptable relationships with his children and 
grandchildren.  The Veteran described his daily activities as 
spending time at home, fishing and taking care of his property.  
In the country, he also met a good friend and other patrons at a 
bakery, and engaged in conversation.  He reported sleeping 2 to 4 
hours per night, and might be awakened by nightmares or bad 
dreams of his Vietnam wartime experiences.  

On examination, the Veteran endorsed fleeting suicidal ideations, 
but never had a plan to harm himself or others.  He denied 
obsessional rituals that interfered with routine activities, and 
did not have speech that was intermittently illogical, obscure, 
or irrelevant.  He stated that he was depressed and avoided 
social gatherings, and complained of frequent panic attacks and 
inability to be in an enclosed area.  He reported angry outbursts 
mainly at his wife, but denied physical harm or destroying 
property.  There was no spatial disorientation, but the Veteran 
reported easy distractibility, and that he became lost while 
driving and took wrong turns.  He stated that he had been failing 
to take care of his personal appearance and hygiene, bathing only 
once or twice per week.  He stated that he retired from work 4 
years ago because he became excited and nervous when interacting 
with the public.  He reported having 2 friends, but that his 
behavior had generally put a strain on his relations with his 
family; he admitted to indifference and insensitivity towards 
others.  No formal thought disorder was observed, and there were 
no lapses in concentration, hallucinations, or delusions.  The 
Veteran was hypervigilant and mood was anxious, with congruent 
affect, and his thinking tended to be concrete, but he was 
oriented to time and place, and he remembered the names of close 
relatives, his own occupation, and his own name.  He was 
cooperative and dressed appropriately, but he did not look clean, 
and he was unshaved.  Overall thought process was clear and 
coherent, and he experienced some tangentiality on occasion.  He 
endorsed concentration difficulties which were not evident on 
examination.  Insight and judgment were intact, and he was able 
to manage his affairs per VA standards.

The Veteran stated that panic attacks bothered him the most, 
which attacks were triggered by any stressful situation, such as 
being distracted and taking a wrong turn in a familiar area; this 
caused anxiety that he could not find the way out, and he felt 
trapped.  He also endorsed anhedonia, detachment from others, 
lack of energy, decreased and broken sleep, isolation in the 
house, irritability, and early retirement from his job because of 
difficulty dealing with people.  The diagnosis was chronic PTSD, 
and a GAF score of 47 was assigned.                 

As documented above, the Board finds that the evidence since 
August 2008 does not indicate at least the level of psychiatric 
disability that would warrant a 100% schedular rating at any time 
under the applicable rating criteria, i.e., total occupational 
and social impairment, due to such symptoms as grossly 
inappropriate behavior, persistent danger of hurting himself or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives or his own occupation or name.  In this 
regard, the Board notes that in August 2008 a VA physician 
specifically noted the Veteran did not have grossly inappropriate 
behavior, inability to perform activities of daily living, or 
significant memory loss, and he was not in persistent danger of 
hurting himself or others, except himself through his drinking 
and smoking.  He remembered the names of close relatives, his own 
occupation, and his own name on September 2008 VA examination, 
and the physician noted that he had 2 friends with whom he 
socialized, and that he was able to manage his own affairs.       

The Board also notes that the Veteran has been assigned GAF 
scores ranging from 38 to 60, as reflected in VA and private 
clinical records and examination reports from 2004 to 2008.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 31 and 40 are indicative 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. a depressed man 
avoids friends, neglects family, and is unable to work).  GAF 
scores between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, inability to keep a 
job).  GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few friends, 
having conflicts with peers or co-workers).  
  
There is no question that a GAF score and its interpretations are 
important considerations in rating a psychiatric disability.  
However, the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not dispositive of 
the percentage disability rating issue; rather, a GAF score must 
be considered in light of the actual symptoms of the veteran's 
service-connected disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R.    § 4.126(a).  In this 
case, the medical evidence of record fails to show that the 
veteran's service-connected PTSD symptoms include impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), severe obsessional rituals, 
frequent shoplifting, a flat affect, or circumstantial speech.  

With respect to a rating in excess of 30% prior to August 2008, 
the Board notes that GAF scores of 50, 45, 60, and 47 were 
assigned from April 2004 to May 2005 based solely on 
consideration of the veteran's PTSD.  However, GAF scores of 39, 
38, 50, and 40 from late May 2005 to March 2008 were assigned on 
the basis of the veteran's combined service-connected and non-
service-connected physical and mental disorders, and were not 
solely attributable to PTSD.  Although Mittleider v. West, 11 
Vet. App. 181, 182 (1998) holds that, when it is not possible to 
evaluate separately the effects of a service-connected disability 
and a non-service-connected one, application of the benefit of 
the doubt doctrine requires the VA to attribute the inseparable 
symptomatology to the service-connected one, the Board notes that 
the validity of the scores below 40 is questionable, as a VA 
physician in August 2008 opined that previous GAF scores below 40 
were inaccurate, because the Veteran did not show impairment in 
reality testing.

Moreover, in denying a schedular rating in excess of 30% prior to 
August 2008, the Board has considered the GAF scores together 
with the actual symptoms of the veteran's PTSD, which provide the 
primary basis for the rating assigned.  In this regard, the Board 
notes that there was no suicidal or homicidal ideation in April 
2004, and the diagnosis was PTSD with only moderate work and 
social stressors.  There were no delusions, hallucinations, or 
suicidal or aggressive symptoms in September, and the Veteran was 
alert and oriented in 3 spheres, with good concentration.  May 
2005 psychological examination by C. H., M. E., showed 
spontaneous, coherent, relevant, and logical speech, good 
cooperation and speed of communication, and no signs of 
tangential thinking, flight of ideas, perseveration, delusions, 
or hallucinations.  Memory, judgment, and proverb interpretation 
were good, and the Veteran performed calculations well.  May 2005 
VA psychological examination showed no formal thought disorder, 
and communication skills were within normal limits.  There were 
no lapses in sustained focus because of intrusive memories, or 
brief dissociations from current surroundings.  No difficulties 
implied interferences in employment capacity or domestic social 
functioning from disruption of thought processes; thought content 
showed no significant suicidal or homicidal ideation and no 
delusions; and insight and judgment were retained.  A mental 
residual functional capacity assessment by Dr. J. M. indicated 
that the veteran's understanding, memory, sustained concentration 
and persistence, social interaction, and adaptation were 
generally no more than moderately limited.  Late May VA 
outpatient psychiatric examination showed no delusions, 
hallucinations, or suicidal or aggressive symptoms, and 
concentration was good.  October VA outpatient psychiatric 
examination noted no suicidal or homicidal ideas or plans, acute 
anxiety, global insomnia, or ruminations, and there were no 
delusions, hallucinations, or suicidal or aggressive symptoms.
 
March 2006 VA outpatient psychiatric examination noted no 
suicidal or homicidal ideas or plans, acute anxiety, global 
insomnia, or ruminations, and there were no delusions, 
hallucinations, or suicidal or aggressive symptoms.  In August, 
there were no suicidal or homicidal ideas or plans, and no 
delusions, hallucinations, or suicidal or aggressive symptoms.  
Dr. J. L.'s February 2007 psychiatric examination showed normal 
speech, with no evidence of delusions or hallucinations.  March 
2008 VA outpatient psychiatric examination showed no suicidal or 
homicidal ideas, and no delusions, hallucinations, or suicidal or 
aggressive symptoms.   

On the basis of the above symptoms, together with the GAF scores, 
the Board, above, has determined that the evidence from 2004 to 
March 2008 did not indicate at least the level of psychiatric 
disability that would have warranted a schedular rating in excess 
of 30% for PTSD at any time prior to August 2008 under the 
applicable rating criteria, i.e., occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material); and impaired judgment and abstract thinking 
required for a 50% rating, or occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and maintain 
effective relationships required for a 70% rating.  Rather, that 
evidence indicated that, prior to August 2008, the Veteran 
generally functioned satisfactorily, with normal routine 
behavior, self-care, and conversation, and his PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to such 
symptoms as a depressed mood, anxiety, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss.

Additionally, the Board finds that there is no showing that, at 
any point during the rating period under consideration, the 
veteran's PTSD has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), 
provides a 3-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether his disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture, and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires the 
assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected PTSD is 
inadequate.  A comparison between the level of severity and 
symptomatology of the veteran's psychiatric disability with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe his disability level and 
symptomatology.  As discussed above, the rating criteria consider 
the degree of occupational and social impairment due to symptoms 
affecting speech, affect, panic attacks, understanding complex 
commands, memory, judgment, abstract thinking, suicidal ideation, 
obsessional rituals, depression, impaired impulse control, 
spatial disorientation, and neglect of personal appearance and 
hygiene.
      
Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his PTSD alone markedly interferes 
with employment (i.e., beyond that contemplated in the assigned 
schedular rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the application 
of the regular schedular standards, and the Board finds that the 
assigned schedular ratings for that disability are adequate in 
this case.  In September 2004, the Veteran stated that he would 
retire early from his job because of difficulties with work 
pressures.  On May 2005 private examination, he was noted to have 
retired from his job of 27 years as an auto mechanic and service 
writer in September 2004 due to a combination of mental stress 
dealing with people, as well as physical problems.  On May 2005 
VA examination, customers at the veteran's last job were reported 
to have complained that he was rude and uncaring, but current 
examination showed no difficulties that implied interferences in 
employment capacity from disruption of thought processes, 
although other areas of mental deficit disrupted employment 
capacities.  The examiner commented that poor stress tolerance, 
affect modulation, and limited empathy with other persons 
compromised the veteran's ability to tolerate employment, but 
that he might perform part-time, menial employment below 
premorbid potential.  Although in October 2005 and August 2006 a 
VA physician stated that the Veteran was unable to function in a 
normal competitive work environment, this was due to many listed 
service-connected and non-service-connected physical and mental 
problems that compromised his functioning, and was not the result 
of his PTSD alone.  The September 2008 VA examiner noted that the 
Veteran had not been psychiatrically hospitalized since last 
evaluated in 2005.  The Board notes that, in August 2008, a VA 
physician opined that the Veteran was unemployable, and that the 
RO, by rating action of September 2008, granted a T/R from August 
2008.

In short, there is nothing in the record to indicate that the 
service-connected PTSD on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating represents 
average impairment in earning capacity resulting from a disease 
and injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for additional staged ratings pursuant to Hart, inasmuch as 
the factual findings do not show distinct time periods where the 
Veteran's PTSD exhibited symptoms that would warrant different 
ratings under the applicable rating criteria, and that the 
evidence does not support ratings in excess of 30% prior to 
August 2008 and 70% since August 2008, which claims thus must be 
denied.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30% for PTSD prior to August 2008 is 
denied.

A rating in excess of 70% for PTSD since August 2008 is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


